FILED
                                                             Apr 19 2017, 8:23 am

                                                                 CLERK
                                                             Indiana Supreme Court
                                                                Court of Appeals
                                                                  and Tax Court




ATTORNEYS FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
L. Charles Lukmann III                                      Larry G. Evans
Harris Welsh & Lukmann                                      Lauren K. Kroeger
Chesterton, Indiana                                         Hoeppner Wagner & Evans, LLP
Brian W. Welch                                              Valparaiso, Indiana
Karl L. Mulvaney                                            David K. Herzog
Bingham Greenebaum Doll LLP                                 Brian J. Paul
Indianapolis, Indiana                                       Anne K. Ricchiuto
                                                            Faegre Baker Daniels, LLP
                                                            Indianapolis, Indiana



                                             IN THE
     COURT OF APPEALS OF INDIANA

Constantinos P. Angelopoulos,                               April 19, 2017
Appellant-Plaintiff,                                        Court of Appeals Case No.
                                                            64A03-1603-PL-518
         v.                                                 Appeal from the Porter Superior
                                                            Court
Theodore P. Angelopoulos,                                   The Honorable Mary R. Harper,
Neptunia Inc., Transmar Corp.,                              Judge
Didiac Establishment, Beta Steel                            Trial Court Cause No.
Corp., and Top Gun Investment                               64D05-0811-PL-10838
Corp. II,
Appellees-Defendants.



Mathias, Judge.




Court of Appeals of Indiana | Opinion 64A03-1603-PL-518 | April 19, 2017                Page 1 of 16
[1]   On remand from this court, the Porter Superior Court issued an order denying

      the motion of Constantinos P. Angelopoulos (“Constantinos”) seeking to

      modify a protective order preventing him from using certain materials obtained

      during discovery and designated as confidential by Appellees-Defendants Beta

      Steel Corp. (“Beta Steel”) and Top Gun Investments Corp. II (“Top Gun”)

      under the protective order, in future litigation in Greece between Constantinos

      and his brother Theodore P. Angelopoulos (“Theodore”). The trial court’s

      order also concluded that, pursuant to Administrative Rule 9, portions of

      Theodore’s deposition testimony should be excluded from the public record.

      Constantinos appeals and presents two issues, which we reorder and restate as

      (1) whether the trial court erred under Administrative Rule 9 by excluding from

      the public record portions of Theodore’s deposition testimony, and (2) whether

      the trial court abused its discretion by failing to modify the protective order.

[2]   We affirm.


                                    Facts and Procedural History

[3]   This is the second time this case has come before this court on appeal. As

      explained in the first appeal, brothers Constantinos and Theodore are Greek

      citizens who live in Greece.1 Angelopoulos v. Angelopoulos, 2 N.E.3d 688, 692




      1
        The fact that both brothers are Greek, and not U.S., citizens explains why this case was not heard in federal
      court. It has long been held that federal courts lack jurisdiction under 28 U.S.C. § 1332 if foreign parties are
      on both sides of the dispute. See, e.g., U.S. Motors v. Gen. Motors Europe, 551 F.3d 420, 423 (6th Cir. 2008)
      (noting that diversity jurisdiction does not encompass foreign plaintiffs suing foreign defendants and that
      even the presence of a U.S. citizen on one side of the dispute does not confer jurisdiction); see also 14A Fed.
      Prac. & Proc. Juris. § 3661, Actions Involving Aliens—General Principles, (4th ed. 2017) (noting that if both the

      Court of Appeals of Indiana | Opinion 64A03-1603-PL-518 | April 19, 2017                            Page 2 of 16
      (Ind. Ct. App. 2013), trans. denied. The brothers are the sons of Panayiotis

      Angelopoulos (“Panayiotis”), who, along with his late brothers, founded

      several companies that owned the assets of the brothers’ combined business

      activities. Id. Panayiotis died intestate in 2001, leaving a substantial estate. Id.

      Pursuant to Greek intestacy laws, Panayiotis’s widow was entitled to two-

      eighths of the estate, and his two sons, Constantinos and Theodore, were each

      entitled to three-eighths of the estate. Id. Constantinos believed that one of his

      father’s companies, Beta Steel,2 belonged in his father’s estate and that he was

      therefore entitled to three-eighths3 of Beta Steel.4 Id. Theodore claimed, and

      various Greek courts ultimately agreed, that Panayiotis had, acting inter vivos,

      transferred ownership of Beta Steel to Theodore.5 Id.


[4]   Undeterred by his lack of success in Greece, in 2008, Constantinos filed a claim

      in Porter Superior Court again claiming that he had a three-eighths interest in

      Beta Steel under Greek inheritance laws. During the discovery process, the

      parties entered into an agreed protective order (“the Protective Order”), which




      plaintiff and the defendant are aliens it is well settled that 28 U.S.C. § 1332 does not apply and there is no
      alienage jurisdiction).
      2
       As explained in the earlier appeal, Beta Steel’s main facility is in Portage, Indiana. Beta Steel was legally
      owned by three companies: Neptunia, a Liberian corporation; Transmar, also a Liberian corporation; and
      Didiac, a Liechtenstein-based foundation. Id.
      3
       Based on the price of $350,000,000 for which Beta Steel was later sold, three-eighths of Beta Steel was
      worth $131,250,000. Id. at 694 n.3.
      4
          Constantinos first tried to claim a portion of Beta Steel prior to his Father’s death. Id.
      5
        The Greek courts also found that Panayiotis transferred, inter vivos, ownership of another company, Alpha
      Steel, to Constantinos. Id. at 693.

      Court of Appeals of Indiana | Opinion 64A03-1603-PL-518 | April 19, 2017                             Page 3 of 16
      the trial court approved of and entered. This Protective Order provided that

      some of the documents subject to discovery would contain ‘‘trade secrets or

      other confidential research, development or commercial information described

      in Rule 26(C) of the Indiana Rules of Trial Procedure.’’ Pursuant to the

      Protective Order, the parties could designate certain documents as confidential

      and could only be disclosed to (1) the parties, (2) the trial court, (3) U.S. and

      Greek counsel for the parties, (4) experts retained by the parties, (5) employees

      or representatives of the parties responsible for the conduct of the case, (6) court

      reporters and/or stenographers, as necessary, (7) a deponent or witness, and (8)

      such persons as the parties might stipulate. The Protective Order provided that,

      subject to one exception, the confidential information produced during

      discovery could be used “solely for the purposes of this action.” Appellant’s

      App. p. 34. The one exception was that, “[u]pon approval by the [trial] Court,

      Confidential Information may be used or disclosed in other judicial or

      investigative proceedings involving any of the parties or the location and/or

      disposition of assets of the estate of [Panayiotis Angelopoulos.]” Id.


[5]   Constantinos subsequently deposed Theodore, and Theodore’s counsel

      designated several portions of the deposition as confidential. Id. at 695.

      Constantinos then filed a motion to initiate an Administrative Rule 9(H)

      proceeding in which he claimed that Theodore’s deposition should be made

      public. Id. The trial court denied this motion after a hearing. Id.


[6]   The defendants then filed motions to dismiss Constantinos’s claims.

      Constantinos filed a response to these motions to dismiss, designating as

      Court of Appeals of Indiana | Opinion 64A03-1603-PL-518 | April 19, 2017     Page 4 of 16
      evidence the entirety of both of Theodore’s depositions. The trial court granted

      the defendants’ motions to dismiss, concluding that the earlier Greek court

      decisions should be afforded comity and that these prior decisions acted as res

      judicata to bar Constantinos’s current claims.6 Id. at 695. Constantinos appealed.


[7]   On appeal, this court affirmed the trial court’s order dismissing Constantinos’s

      complaint, holding that the prior rulings of the Greek courts conclusively

      established that Theodore is the sole owner of Beta Steel and that, on grounds

      of res judicata and comity, this matter could not be relitigated in Indiana.7 Id. at

      698. We also concluded, however, that the trial court erred by conflating the

      issue of confidentiality for purposes of discovery with the issue of restricting

      public access to materials filed in court. Id. at 701. We therefore reversed the

      trial court’s order regarding public access to Theodore’s depositions and

      remanded with instructions that the trial court hold a hearing at which

      Theodore would have to prove by clear and convincing evidence that portions

      of his depositions should not be open to public access pursuant to Indiana

      Administrative Rule 9. Id. (citing Travelers Casualty & Surety Co. v. U.S. Filter

      Corp., 895 N.E.2d 114 (Ind. 2008)).




      6
       The trial court also concluded in the alternative that Constantinos’s claims should be dismissed on the
      grounds of forum non conveniens. Id.
      7
        Because we affirmed the trial court’s judgment on grounds of res judicata and comity, we did not reach the
      issue of whether the trial court’s dismissal could also be justified on the alternate grounds of forum non
      conveniens.

      Court of Appeals of Indiana | Opinion 64A03-1603-PL-518 | April 19, 2017                          Page 5 of 16
[8]   On remand, Constantinos filed, on December 4, 2014, a motion to modify the

      Protective Order, seeking permission to use the discovery materials that had

      previously been designated as confidential in any pending or future action

      between Constantinos and Theodore in Greece. Thus, unlike the

      Administrative Rule 9 issue before this court in the first appeal, which involved

      only portions of Theodore’s deposition testimony, Constantinos’s motion to

      modify the Protective Order requested permission to use in future litigation all

      the materials previously designated as confidential. On June 10, 2015,

      Theodore filed a petition requesting that the trial court exclude certain portions

      of his deposition from the public record under Administrative Rule 9.8


[9]   On September 14, 2015, the trial court held a hearing on the Administrative

      Rule 9 issue. At this hearing, Theodore presented evidence that information

      regarding his business transactions and his personal fortune would increase the

      risk of kidnapping and terrorist attacks against him and his family. Theodore

      presented evidence that his uncle had been assassinated by a terrorist group in

      Athens in 1986. He also presented evidence that he and his wife were public

      figures in Greece. Indeed, his wife had been a member of the Greek parliament,

      was president of the organizational committee for the 2004 Athens Olympic

      Games, and is currently an ambassador-at-large for Greece. Theodore also

      presented evidence that the economic and political situation in Greece was



      8
        This petition does not seem to have been necessary, as this court had already instructed the trial court on
      remand to hold a hearing on whether certain portions of Theodore’s deposition testimony should remain
      sealed or become accessible to the public.

      Court of Appeals of Indiana | Opinion 64A03-1603-PL-518 | April 19, 2017                            Page 6 of 16
       unstable and that kidnappings and ransom demands had increased. Thus,

       Theodore argued that publicizing the details of his sale of Beta Steel would

       increase the threats against him and his family. At the conclusion of the

       hearing, the trial court took the matter under advisement. Two weeks later, on

       September 28, 2015, the trial court held a hearing on Constantinos’s motion to

       modify the Protective Order. At this hearing, no witnesses testified, and no

       evidence was admitted. The trial court also took this matter under advisement.


[10]   On February 12, 2016, the trial court issued an order on both matters. The court

       denied Constantinos’s motion to modify the Protective Order, reasoning that

       the issue of the ownership of Beta Steel had been conclusively decided and

       could not be relitigated in Indiana. Therefore, “If [Constantinos] wishes to

       introduce materials subject to the Order in a Greek proceeding, he must do so

       pursuant to the procedures set forth in Greece.” Appellant’s App. p. 27. With

       regard to the Administrative Rule 9 issue, the trial court determined that

       Theodore had adequately proven that the release of the confidential portions of

       Theodore’s deposition would pose a threat to the safety of Theodore and his

       family, that the deposition testimony contained trade secrets and financial

       information that could affect future business dealings between the brothers, and

       that Constantinos had failed to explain why the deposition should be public

       despite these concerns. Constantinos now appeals this order as to both issues.


                       I. Theodore’s Deposition Should Remain Confidential

[11]   Constantinos claims that the trial court erred in concluding that portions of

       Theodore’s deposition testimony should remain confidential and not become
       Court of Appeals of Indiana | Opinion 64A03-1603-PL-518 | April 19, 2017   Page 7 of 16
       part of the public record pursuant to Administrative Rule 9. As noted above, in

       our earlier opinion, we reversed the trial court’s order regarding public access to

       Theodore’s depositions and remanded with instructions that the trial court hold

       a hearing at which Theodore would have to prove by clear and convincing

       evidence that portions of his depositions should not be open to public access

       pursuant to Indiana Administrative Rule 9. Angelopoulos, 2 N.E.3d at 701.

       (citing Travelers, 895 N.E.2d at 115-16).


[12]   On remand, the trial court held such a hearing at which Theodore produced

       evidence supporting his position that certain portions of his deposition

       testimony should remain confidential and not be open to public access. The

       trial court then issued the order now on appeal, concluding that Theodore had

       met his burden of establishing that portions of Theodore’s deposition testimony

       should remain confidential.


       A. Standard of Review

[13]   Constantinos argues that we should review the trial court’s ruling on this matter

       de novo. Theodore argues that we should apply an abuse of discretion standard.

       To the extent that our review requires us to construe the language of

       Administrative Rule 9, we will apply a de novo standard of review. See In re T.B.,

       895 N.E.2d 321, 332 (Ind. Ct. App. 2008) (noting that trial court’s

       interpretation of Administrative Rule 9 would be reviewed de novo). However,

       to the extent that our review requires us to review the trial court’s factual

       determinations, we will apply a clearly erroneous standard. See Daisy Farm Ltd.

       P’ship v. Morrolf, 886 N.E.2d 604, 606 (Ind. Ct. App. 2008) (noting that a trial
       Court of Appeals of Indiana | Opinion 64A03-1603-PL-518 | April 19, 2017   Page 8 of 16
       court’s factual findings are reviewed for clear error), trans. denied. To the extent

       that our review requires us to consider mixed questions of fact and law, we

       review for an abuse of discretion. Id.; see also Fraley v. Minger, 829 N.E.2d 476,

       483 (Ind. 2005) (where burden of proof was by clear and convincing evidence,

       court on appeal will review for an abuse of discretion).


       B. Public Access to Theodore’s Deposition Testimony

[14]   As noted in our earlier opinion, “even if a trial court has ordered certain

       materials to be deemed confidential for purposes of discovery, these materials

       will still be subject to public access unless the trial court complies with

       Administrative Rule 9(H).” Angelopoulos, 2 N.E.3d at 700. Here, Theodore’s

       deposition testimony would become part of the public record pursuant to

       Administrative Rule 9 because it was offered as evidence in support of

       Constantinos’s opposition to the defendants’ motion to dismiss. See id. at 699

       (noting that materials designated as confidential for purposes of discovery may

       still become part of the public record if submitted to a court) (citing Travelers,

       895 N.E.2d at 115-16).


[15]   At the time of our earlier opinion, Administrative Rule 9(H) provided that a

       person affected by the release of information to the public could file a verified,

       written request to prohibit public access to a court record. See Ind.

       Administrative Rule 9(H) (2013). The request had to demonstrate one of four

       reasons for prohibiting public access: “(a) The public interest will be

       substantially served by prohibiting access,” “(b) Access or dissemination of the

       information will create a significant risk of substantial harm to the requestor,
       Court of Appeals of Indiana | Opinion 64A03-1603-PL-518 | April 19, 2017      Page 9 of 16
other persons[,] or the public,” “(c) A substantial prejudicial effect to on-going

proceedings cannot be avoided without prohibiting public access,” or “(d) The

information should have been excluded from public access under section (G) of

this rule.” Id., Rule 9(H)(1). As noted in our prior opinion, the person seeking

to prohibit access had the burden of proving at an evidentiary hearing one of

these requirements by clear and convincing evidence. Id., Rule 9(H)(2). Thus,

we remanded with instructions that the trial court hold such a hearing at which

Theodore would bear the burden of proving by clear and convincing evidence

that portions of his depositions, which were submitted by Constantinos to the

court in opposition to Theodore’s motion to dismiss, should not be available for

public access. Angelopoulos, 2 N.E.3d at 701. Administrative Rule 9 has since

been amended, but the relevant provisions, although moved to another

subsection of the rule, remain substantially the same.9 Constantinos claims that




9
    Administrative Rule 9(G)(4)(a) now provides:

           (4) Excluding Other Court Records From Public Access. In extraordinary circumstances,
           a Court Record that otherwise would be publicly accessible may be excluded from Public
           Access by a Court having jurisdiction over the record, provided that each of the following
           four requirements is met:
           (a) Verified written request. A verified written request to prohibit Public Access to a Court
                Record may be made by any person affected by the release of the Court Record. The
                request must demonstrate that:
                (i) The public interest will be substantially served by prohibiting access; or
                (ii) Access or dissemination of the Court Record will create a significant risk of
                      substantial harm to the requestor, other persons[,] or the general public; or
                (iii) A substantial prejudicial effect to ongoing proceedings cannot be avoided without
                      prohibiting Public Access.
Ind. Administrative Rule 9(G)(4)(a) (2017). As before, the burden is on the requesting party to prove by clear
and convincing evidence that one of these requirements has been satisfied. Id., Rule 9(G)(4)(d)(ii).

Court of Appeals of Indiana | Opinion 64A03-1603-PL-518 | April 19, 2017                           Page 10 of 16
       the trial court erred in determining that Theodore had met his burden under this

       rule. We disagree.

[16]   The trial court heard evidence that the release of information regarding

       Theodore’s financial transactions, including the sale of Beta Steel, could have

       serious repercussions in his native Greece, including an increased risk of

       criminal and terroristic attacks such as kidnapping and ransom. Although

       Theodore and his family are already public figures in Greece, there was

       evidence before the court that renewed publicity of his financial dealings would

       increase the risk to Theodore and his family, especially given the still-unstable

       economic situation in Greece. This was not merely the opinion of Theodore

       himself, but that of Vassilios Konstantinidis, a retired Lieutenant General of the

       Greek Police. Mr. Konstantinidis served in the Greek Police for over thirty

       years and served as the director of security for the 2004 Olympic Games in

       Athens.


[17]   From this evidence, the trial court could reasonably conclude that Theodore

       had met his burden of showing that the release of his deposition testimony

       would create a significant risk of substantial harm to Theodore and his family.

       Accordingly, the trial court properly concluded that the relevant portions of

       Constantinos’s depositions should not be made part of the public record.




       Court of Appeals of Indiana | Opinion 64A03-1603-PL-518 | April 19, 2017   Page 11 of 16
            II. The Trial Court Acted Within Its Discretion by Denying the Request to
                               Modify the Agreed Protective Order

[18]   Constantinos also argues that the trial court erred in denying his motion to

       modify the Protective Order, in which he sought to be able to use in Greek

       courts all of the materials that had been previously designated as confidential by

       the defendants but not submitted to the trial court as evidence.10


       A. Standard of Review

[19]   Trial courts are afforded broad discretion in ruling on issues of discovery, which

       includes protective orders. Allstate Ins. Co. v. Scroghan, 851 N.E.2d 317, 321, 324

       (Ind. Ct. App. 2006) (citing Vernon v. The Kroger Co., 712 N.E.2d 976, 982 (Ind.

       1999)). On appeal, we will reverse the trial court only upon a showing that the

       trial court abused this discretion. Id. That is, we will reverse the trial court’s

       ruling on a discovery matter only if the court’s decision is clearly against the

       logic and natural inferences to be drawn from the facts and circumstances

       before the court. Id. On appeal, we will not reweigh the evidence or assess the

       credibility of witnesses. Id. Instead, we simply determine whether the evidence

       and circumstances before the court served as a rational basis for the trial court’s

       decision. Id.




       10
         Had these items been submitted as evidence, the presumption would have been that they were subject to
       public access and the burden would have been on the party seeking to exclude the items from public access to
       demonstrate why they should be so excluded. See Angelopoulos, 2 N.E.3d at 700.

       Court of Appeals of Indiana | Opinion 64A03-1603-PL-518 | April 19, 2017                       Page 12 of 16
[20]   We note that Constantinos agreed to the Protective Order and made no claim

       that the confidential materials at issue were improperly designated as

       confidential by the parties.11 Thus, when he filed his motion to modify the

       Protective Order, it was Constantinos’s burden to show why the Protective

       Order should be modified. See 20 Ind. Law Encyc. Motions and Orders § 6

       (2017 Update) (“At a hearing on a motion, the burden of proof ordinarily rests

       with the moving party.”); 56 Am. Jur. 2d Motions, Rules, and Orders § 35

       (2017 Update) (“[T]he burden of proof regarding a motion is on the movant.”).


       B. Trial Court Approval of Use of Confidential Information

[21]   Constantinos first argues that the Protective Order itself contemplated the use of

       the confidential information in other venues. Specifically, he notes that the

       Protective Order provides that, “[u]pon approval of the [trial] court,

       Confidential Information may be used or disclosed in other judicial or

       investigative proceedings involving any of the parties or the location and/or

       disposition of assets of the estate of [Panayiotis Angelopoulos][.]” Appellant’s

       App. p. 34. However, this provision provides little support for Constantinos; it

       does not state that confidential information can be used in other proceedings

       without restriction. To the contrary, it says that confidential information may

       be used in other proceedings, if such use is approved by the trial court. The very




       11
         The materials at issue were designated as confidential by Theodore’s co-defendants. However, we do not
       consider this to be relevant. Indeed, we fail to see why Theodore should be required to designate as
       confidential what his co-defendants had already designated as confidential.

       Court of Appeals of Indiana | Opinion 64A03-1603-PL-518 | April 19, 2017                     Page 13 of 16
       issue before us is whether the trial court abused its discretion in denying such

       approval.


       C. The Existence of Litigation Between the Brothers in Greece

[22]   Constantinos argues that the trial court’s order is erroneous to the extent that it

       is based on the trial court’s belief that there was no current litigation pending

       between him and Theodore in Greece. Constantinos specifically refers to the

       portion of the trial court’s order that states that he “has failed to establish

       specific matters about which [Constantinos] and [Theodore] may engage in

       future Greek legal disputes,” and that Constantinos’s legal arguments were

       inapplicable “if there were claims left to be decided.” Appellant’s App. pp. 27-

       28. Constantinos notes that there was evidence that Theodore had filed an

       action against him in Greece, seeking substantial damages arising from their

       dispute over their late father’s estate. In fact, the trial court itself noted this

       litigation in its order. See Appellant’s App. p. 25 n.2.


[23]   Since the trial court itself recognized the existence of this pending litigation in

       Greece, we are not inclined to think that the trial court somehow believed that

       there was no litigation between the brothers. Instead, when the trial court stated

       that there were no claims “left to be decided,” we believe that the trial court was

       referring to the claims regarding the ownership of Beta Steel. Indeed, as far as

       Indiana courts are concerned, the issue of the ownership of Beta Steel has been

       conclusively decided, and there is nothing left to litigate regarding this matter.

       See Angelopoulos, 2 N.E.3d at 697-98.



       Court of Appeals of Indiana | Opinion 64A03-1603-PL-518 | April 19, 2017      Page 14 of 16
[24]   Still, Constantinos claims that, although the issue of the ownership of Beta Steel

       has been finally decided in Indiana courts, it has not been finally decided in

       Greek courts. However, this position contradicts what we held in Angelopoulos,

       that the very reason that the issue of ownership of Beta Steel could not be

       relitigated in Indiana was that the Greek courts had already made a final

       decision regarding ownership of Beta Steel, and we afforded this decision

       comity. See Angelopoulos, 2 N.E.3d at 697-98. The fact that there may yet be

       grounds to attack the prior decisions of the Greek courts in Greece does not

       mean that in Indiana there remains a dispute regarding the ownership of Beta

       Steel. The Indiana decision is final.


[25]   Constantinos admits this much, yet still he claims that the trial court should

       have modified the Protective Order to permit him to use the confidential

       materials in any future litigation in Greece. We note that these materials were

       designated as confidential pursuant to the agreed Protective Order. Yet

       Constantinos presented no admissible evidence in support of his motion to

       modify the Protective Order. Given the evidence before the trial court that

       release of personal information regarding Theodore and his family could lead to

       an increased risk of crime and terrorism against the family, we cannot say that

       the trial court abused its discretion in denying Constantinos’s motion to modify

       the protective order. Indeed, Constantinos merely desires to use Indiana’s

       generous discovery process to discover information that would apparently not

       be permitted in Greece and be allowed to use these materials in Greece. Unless

       and until a Greek court decides that such materials would be admissible in the


       Court of Appeals of Indiana | Opinion 64A03-1603-PL-518 | April 19, 2017   Page 15 of 16
       proceedings before the Greek court, a decision to which our courts would afford

       comity, we cannot say that the trial court abused its discretion by declining

       Constantinos’s request to modify the protective order.


                                                   Conclusion

[26]   The trial court did not abuse its discretion when it found that Theodore had met

       his burden of establishing, by clear and convincing evidence, that the portions

       of his deposition previously designated as confidential, but submitted in court,

       should be part of the public record. Nor did the trial court abuse its discretion

       when it denied Constantinos’s motion to modify the Protective Order to permit

       Constantinos to use, in Greek litigation, the discovery materials designated as

       confidential discovery in the Indiana action.


[27]   Affirmed.


       Baker, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Opinion 64A03-1603-PL-518 | April 19, 2017   Page 16 of 16